      Case 2:20-cv-02342-JAM-AC Document 4 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE MICHEL WYNN,                                 No. 2:20-cv-2342 AC
12                       Plaintiff,
13           v.                                          ORDER
14    PETERSON,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. Plaintiff has not, however, filed his application for leave to proceed in forma

20   pauperis on the form used by this district. Accordingly, plaintiff’s application will be dismissed

21   and plaintiff will be provided the opportunity to submit the application on the appropriate form.

22   Plaintiff is cautioned that he must also provide a certified copy of his prison trust account

23   statement for the six month period immediately preceding the filing of his complaint.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

26   prejudice;

27          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

28   Forma Pauperis By a Prisoner; and
                                                        1
      Case 2:20-cv-02342-JAM-AC Document 4 Filed 12/01/20 Page 2 of 2


 1          3. Plaintiff shall submit, within thirty days from the date of this order, a completed
 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result
 3   in a recommendation that this action be dismissed without prejudice.
 4   DATED: November 30, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
